DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7-8, 11-12, 17-18, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammes et al. (US Patent No. 6,484,149; Date of Patent: Nov. 19, 2002) in view of Petander et al. (US PGPUB No. 2014/0282636; Pub. Date: Sep. 18, 2014) and Tofano (US PGPUB No. 2013/0151803; Pub. Date: Jun. 13, 2013).
Regarding independent claim 1,
	Jammes discloses A system comprising: one or more processors; and one or more non-transitory memory storage devices storing computing instructions configured to run on the one or more processors and perform receiving a first access history for a record during a first time period, the first access history indicating a first number of times the record was accessed within the first time period; See Col. 44, lines 49-56, (Disclosing a method for operating an electronic store. See Col. 44, lines 49-56, (Disclosing a method for operating an electronic store. The method includes the use of a store designer that processes paired values of a webpage including a first value representing a minimum number of accesses to a particular page by a consumer and a second value representing a period of time, i.e. a first access history for a record during a first time period.). Note Col. 9, lines 28-29 where web pages represent products in a marketplace interface, i.e. access to the webpage represents access to a product.
receiving one or more second access histories for the record for one or more additional time periods different than the first time period, each respective second access history of the one or more second access histories indicating one or more respective additional number of times the record was accessed within each respective additional time period of the one or more additional time periods, 
generating a feature vector for the record based on the first access history and the one or more second access histories of the record; See Col. 52, lines 44-47, (The set of preferred page rules comprises one or more paired values and each page rule comprises a pair of values. The set is equivalent to a feature vector for a page (a product or record) based on the plurality of access histories. Note Col., lines 42- where a store designer component handles storing the page rules and their associated paired values, i.e. the store designer generates the feature vectors.).
Jammes does not disclose the step of inputting the feature vector for the record into a supervised machine learning model (1) configured to determine a likelihood of the record being accessed and (2) trained on one or more training feature vectors associated with an item represented by the record;
Petander discloses the step of inputting the feature vector for the record into a supervised machine learning model (1) configured to determine a likelihood of the record being accessed. See Paragraph [0086], (Disclosing a method for selecting content items based on access statistics. A Naïve Bayesian classification algorithm, i.e. a supervised machine learning technique, may be used to calculate a conditional probability of a user accessing or liking a piece of content for every feature of a set of features, i.e. determining a likelihood of a record being accessed.).
and (2) trained on one or more training feature vectors associated with an item represented by the record; See Paragraph [0103], (The processor trains a model for predicting future network parameters using network data by determining likelihoods of access for a plurality of context data records.). See Paragraph [0077], (The method for determining benefit values for content items includes receiving feature data including a set of features describing said content items, i.e. feature vectors associated with an item.). See Paragraph [0075], (Content items may be made accessible from the local data store of a client device via prefetching, i.e. when the item became available.). Note [0074] wherein the system may be directed to an online store and maintain information about products recently purchased by a user. Therefore, an item that is available for user consumption may refer to an item available for purchase.
Jammes and Petander are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jammes to include the method of training a classifier using a Naive Bayesian classification algorithm as disclosed by Petander. Paragraph [0086] of Petander discloses that the Naive Bayesian classification algorithm and heuristic weightings may be used to determine recommendations and freshness of content, thereby allowing the system to determine which items are more frequently interacted with.
Jammes-Petander does not disclose the step of facilitating storing the record in one of a database cluster H or a second database cluster L based on the likelihood of the record being accessed.
Tofano discloses the step of facilitating storing the record in one of a database cluster H or a second database cluster L based on the likelihood of the record being accessed. See Paragraph [0036], (Disclosing a hot storage location comprising a high performance primary memory that provides low latency access times. A data block that exceeds a minimum access frequency is maintained in hot storage.). See Paragraph [0036], (Data blocks that fall below the minimum access frequency threshold become stale and are transferred to a slower secondary memory, i.e. records that do not exceed the predetermined value are stored in a separate database.).
Jammes, Petander and Tofano are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jammes-Petander to include the method of migrating data blocks based on an access frequency threshold as described in Tofano. Doing so would allow the system to efficiently store data blocks based on access statistics. More relevant data blocks can be more easily retrieved from a low latency storage for fast and efficient usage. Additionally, the ability to migrate stale data improves the availability and coherency of the hot storage.

Regarding dependent claim 2,
As discussed above with claim 1, Jammes-Petander-Tofano discloses all of the limitations.
Jammes further discloses the step wherein at least one of the first time period or the one or more additional time periods comprise 1-day, 3-days, 7-days, 1-month, 3-months, 6-months, or one year. See Col. 52, lines 36-44, (The method Jammes is capable of representing these time periods as an amount of days.

Regarding dependent claim 7,
	As discussed above with claim 1, Jammes-Petander-Tofano discloses all of the limitations.
	Tofano further discloses the step wherein facilitating storing the record in the first database cluster H or the second database cluster L comprises: when the likelihood of the record being accessed exceeds a predetermined value, storing the record in the first database cluster H; See Paragraph [0036], (Disclosing a hot storage location comprising a high performance primary memory that provides low latency access times. A data block that exceeds a minimum access frequency is maintained in hot storage.).
and when the likelihood of the record being accessed does not exceed the predetermined value, storing the record in the second database cluster L.  See Paragraph [0036], (Data blocks that fall below the minimum access frequency threshold become stale and are transferred to a slower secondary memory, i.e. records that do not exceed the predetermined value are stored in a separate database.).
Jammes, Petander and Tofano are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jammes-Petander to include the method of migrating data blocks based on an access frequency threshold as described in Tofano. Doing so would allow the system to efficiently store data blocks based on access statistics. More relevant data blocks can be more easily retrieved from a low latency storage for fast and efficient usage. Additionally, the ability to migrate stale data improves the availability and coherency of the hot storage.

Regarding dependent claim 8,
	As discussed above with claim 1, Jammes-Petander-Tofano discloses all of the limitations.
Tofano further discloses the step wherein the first database cluster H has greater processing capabilities than the second database cluster L.  See Paragraph [0036], (Disclosing a hot storage location comprising a high performance primary memory that provides low latency access times. A data block that exceeds a minimum access frequency is maintained in hot storage.). See Paragraph [0036], (Data blocks that fall below the minimum access frequency threshold become stale and are transferred to a slower secondary memory, i.e. cluster H has greater processing capabilities than cluster L.).
 	Jammes, Petander and Tofano are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jammes-Petander to include the method of migrating data blocks based on an access frequency threshold as described in Tofano. Doing so would allow the system to efficiently store data blocks based on access statistics. More relevant data blocks can be more easily retrieved from a low latency storage for fast and efficient usage. Additionally, the ability to migrate stale data improves the availability and coherency of the hot storage.

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.



Regarding dependent claim 21,
	As discussed above with claim 1, Jammes-Petander-Tofano discloses all of the limitations.
	Jammes further discloses the step wherein the first time period comprises a most recent time period between a previous time when an index for the first database cluster H or the second database cluster L was created and a current time. See Col. 44, lines 49-56, (Disclosing a method for operating an electronic store. The method includes the use of a store designer that processes paired values of a webpage including a first value representing a minimum number of accesses to a particular page by a consumer and a second value representing a period of time, i.e. a first access history for a record during a first time period, i.e. a record maintained in storage.) The examiner notes that any time period where a user has access to or has accessed the page is necessarily within the period where the data object is available for viewing (i.e. when it was indexed into storage) and a current time.
Regarding dependent claim 24,
	The claim is analogous to the subject matter of dependent claim 21 directed to a method or process and is rejected under similar rationale.





Claim 5-6, 15-16, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammes in view of Petander and Tofano as applied to claim 1 above, and further in view of MetaCost: A General Method for Making Classifiers Cost Sensitive, Pedro Domingos, Instituto Superior Tecnico, October 2002, hereinafter "Domingos".
Regarding dependent claim 5,
As discussed above with claim 1 Jammes-Petander-Tofano discloses all of the limitations.
Petander further discloses the step wherein the one or more training feature vectors comprising one or more of when the item became available for purchase, a prior sales history for the item, an access history for the item, and a previous prediction of a likelihood of the record being accessed; See Paragraph [0075], (Content items may be made accessible from the local data store of a client device via prefetching, i.e. when the item became available.). Note [0074] wherein the system may be directed to an online store and maintain information about products recently purchased by a user. Therefore, an item that is available for user consumption may refer to an item available for purchase.
Jammes-Petander-Tofano does not disclose the step wherein determining the likelihood of the record being accessed using the supervised machine learning model comprises: retrieving the one or more training feature vectors associated with the item,
retrieving a cost vector associated with the record, the cost vector comprising one or more of a cost of a false positive for the supervised machine learning model and a cost of a false negative for the supervised machine learning model;
and modifying the supervised machine learning model based on the one or more training feature vectors, the cost vector, and a cost-insensitive machine learning algorithm.  
Domingos discloses the step wherein determining the likelihood of the record being accessed using the supervised machine learning model comprises: retrieving the one or more training feature vectors associated with the item, Page 3, Table 1, (Disclosing the MetaCost algorithm comprising a training set S to which a classification learning algorithm L is applied. The MetaCost procedure includes a step "For I = 1 to m, let Si be a resample of S with n examples" wherein the training set is re-sampled for processing, i.e. retrieving training data associated with the data set).
retrieving a cost vector associated with the record, the cost vector comprising one or more of a cost of a false positive for the supervised machine learning model and a cost of a false negative for the supervised machine learning model; Page 3, Table 1, (Disclosing the use of a cost matrix C as an element of the MetaCost algorithm.). Note that Page 1, Paragraph 1 discloses that the cost matrix C describes a set of misclassification costs, i.e. the cost of a false positive or a false negative as both concepts refer to misclassifications.
and modifying the supervised machine learning model based on the one or more training feature vectors, the cost vector, and a cost-insensitive machine learning algorithm. Page 3, Table 1, (The MetaCost procedure receives the following inputs: training set S, i.e. the one or more training feature vectors; cost matrix C, i.e. 
The examiner notes that Petander discloses the use of a cost-insensitive machine learning algorithm. Paragraph [0086] of Petander discloses that the Naive Bayesian classification algorithm and heuristic weightings may be used to determine recommendations and freshness of content.
The examiner notes that Paragraph [0158] of Applicant's Specification describes the cost-insensitive machine learning algorithm as a supervised machine learning algorithm, therefore the Naïve Bayesian classification algorithm of Petander is a cost-insensitive machine learning algorithm.
	Jammes, Petander, Tofano and Domingos are analogous art because they are in the same field of endeavor, data modelling. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jammes-Petander-Tofano to include the use of the MetaCost algorithm as described by Domingos for processing the access history vectors. Page 1, Paragraph 3 of Domingos discloses that the MetaCost algorithm is a training algorithm that eliminates the disadvantages of stratification by minimizing the cost of erroneous classifications. The method further comprising wrapping “meta-learning” stage around an error-based classifier improves system performance by minimizing cost while seeking to minimize zero-one loss.
Regarding dependent claim 6,
As discussed above with claim 5, Jammes-Petander-Tofano-Domingos discloses all of the limitations.
Domingos further discloses the step wherein modifying the supervised machine learning model comprises: using a MetaCost algorithm in conjunction with the cost-insensitive machine learning algorithm, to modify the supervised machine learning model. Page 3, Table 1, (The MetaCost procedure receives the following inputs: training set S, i.e. the one or more training feature vectors; cost matrix C, i.e. cost vector, a classification learning algorithm L, etc. The MetaCost procedure results in a model M that is produced by applying the learning algorithm L to training set S, i.e. using MetaCost in conjunction with another algorithm, i.e. the cost-insensitive machine learning algorithm. The resulting model M is a modified supervised machine learning model model.).
The examiner notes that Petander discloses the use of a cost-insensitive machine learning algorithm. Paragraph [0086] of Petander discloses that the Naive Bayesian classification algorithm and heuristic weightings may be used to determine recommendations and freshness of content.
The examiner notes that Paragraph [0158] of Applicant's Specification describes the cost-insensitive machine learning algorithm as a supervised machine learning algorithm, therefore the Naïve Bayesian classification algorithm of Petander is a cost-insensitive machine learning algorithm.



Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 22,
As discussed above with claim 5, Jammes-Petander-Tofano-Domingos discloses all of the limitations.
Domingos further discloses the step wherein the computing instructions are further configured to perform: manually determining a value of the cost vector; and automatically modifying the value of the cost vector based on an accuracy of the supervised machine learning model. Page 3, Section 3.1, (Cost matrices are provided at random from a uniform distribution at runtime in order to analyze the training set. The values of the cost matrix C were chosen with uniform probability from probabilities corresponding to the occurrence of certain classes in the training set, i.e. cost values can be manually input to the execution.) Page 3, Paragraph 2, (If the MetaCost procedure results in changes to the cost matrix C, the final learning stage is repeated, i.e. automatically modifying the value of the cost vector based on the accuracy of the supervised machine learning model.).

Regarding dependent claim 25,
	The claim is analogous to the subject matter of dependent claim 22 directed to a method or process and is rejected under similar rationale.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammes in view of Petander and Tofano as applied to claim 1 above, and further in view of Hudak et al. (US PGPUB No. 2008/0222010; Pub. Date: Sep. 11, 2008).
Regarding dependent claim 9,
As discussed above with claim 1, Jammes-Petander-Tofano discloses all of the limitations.
Jammes-Petander-Tofano does not disclose the step wherein: the first database cluster H and the second database cluster L comprise a database system that is a part of an electronic commerce system;
the item is for sale on the electronic commerce system;
and repeating receiving the one or more second access histories for the record for the one or more additional time periods comprises configuring the one or more additional time periods such that the one or more additional time periods are indicative of a seasonality of the single item for sale.  
Hudak disclose the step wherein: the first database cluster H and the second database cluster L comprise a database system that is a part of an electronic commerce system; See Paragraph [0036], (Disclosing a shopping engine for displaying product information to a user, i.e. an electronic commerce system.). See 
the item is for sale on the electronic commerce system; See Paragraph [0023], (Users are able to search for product information sourced form various storage services, i.e. items in an electronic commerce system.).
and repeating receiving the one or more second access histories for the record for the one or more additional time periods comprises configuring the one or more additional time periods such that the one or more additional time periods are indicative of a seasonality of the single item for sale. See Paragraph [0031], (A method of performing historical analytics for a set of product information comprising looking at day of week, time of day and seasonality of items.).
Jammes, Petander, Tofano and Hudak are analogous art because they are in the same field of endeavor, systems and methods for providing requested content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jammes-Petander-Tofano to include the historical analytics for product data as described by Hudak. Doing so would allow the system to generate a list of appropriate product options based on historical data about a product in relation to user-provided parameters.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 9 directed to a method or process and is rejected under similar rationale.

Claim 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammes in view of Petander, Tofano and Domingos as applied to claim 5 above, and further in view of Weston et al (US PGPUB No. 2005/0216426; Pub. Date: Sep. 29, 2005).
Regarding dependent claim 23,
As discussed above with claim 5, Jammes-Petander-Tofano-Domingos discloses all of the limitations.
Jammes-Petander-Tofano-Domingos does not disclose the step wherein the computing instructions are further configured to perform: applying a flag to at least one of the one or more training feature vectors; and in response to detecting the flag, excluding the at least one of the one or more feature vectors from being considered when modifying the supervised machine learning model.
Weston discloses the step wherein the computing instructions are further configured to perform: applying a flag to at least one of the one or more training feature vectors; and in response to detecting the flag, excluding the at least one of the one or more feature vectors from being considered when modifying the supervised machine learning model. See Paragraph [0094], (Disclosing a method for training a learning machine using features election methods selected from a group consisting of recursive feature elimination (RFE). The RFE methods is an iterative procedure that ranks the features of training data and removes the feature having a smallest ranking criterion, i.e. the ranking criterion flags features of the training set for deletion.).
Jammes, Petander, Tofano, Domingos and Weston are analogous art because they are in the same field of endeavor, data modelling. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Jammes-Petander-Tofano-Domingos to include the method of removing underperforming features from a training data set as described by Weston. Doing so would allow the system to obtain a small feature subset that allows for more effective classification via higher-ranked features.

Regarding dependent claim 26,
	The claim is analogous to the subject matter of dependent claim 23 directed to a method or process and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 11, 15-16, 22-23 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
Applicant’s amendments with respect to claim(s) 1, 5-6, 11, 15-16, 22-23 and 25-26 remedy the issues objected to in the previous Final Office Action mailed 12/14/2020. The objects have been withdrawn accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159